Matter of Youells v Mills (2018 NY Slip Op 07614)





Matter of Youells v Mills


2018 NY Slip Op 07614


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, NEMOYER, AND CURRAN, JJ.


1195 CAF 17-01971

[*1]IN THE MATTER OF TIMOTHY C. YOUELLS, PETITIONER-RESPONDENT,
vAMANDA M. MILLS, RESPONDENT-APPELLANT. 


ROBERT A. DINIERI, CLYDE, FOR RESPONDENT-APPELLANT.
DOUGLAS M. JABLONSKI, WOLCOTT, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Wayne County (Richard M. Healy, A.J.), entered November 6, 2017 in a proceeding pursuant to Family Court Act article 6. The order, among other things, awarded petitioner primary physical custody of the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court